Name: Council Regulation (EEC) No 761/82 of 31 March 1982 extending the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/68 Official Journal of the European Communities 1 . 4 . 82 COUNCIL REGULATION (EEC) No 761/82 of 31 March 1982 extending the 1981/82 milk year HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The 1981 /82 milk year shall end on 4 April 1982 and the 1982/83 milk year shall begin on 5 April 1982. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of 1979, and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has not been possible to fix the prices for the 1982/83 milk year in due time ; whereas it is therefore necessary to extend the 1981 /82 milk year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968, p . 13 .